Citation Nr: 1421090	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-47 632	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964, and from April 1964 to June 1970. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2010 rating decision of the VA Regional Office in Providence, Rhode Island that declined to reopen the claims of entitlement to direct service connection for right and left knee disabilities, and denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.  That rating decision also denied entitlement to an evaluation in excess of 10 percent for post-operative residuals of left sinus tarsi with degenerative arthritis.  A March 2012 supplemental statement of the case denied service connection for bilateral knee disorders secondary to a low back disability.

By Board decision in April 2013, service connection for bilateral hearing loss disability and tinnitus was denied.  The Board granted an increased rating for post-operative residuals of left sinus tarsi with degenerative arthritis.  These matters are no longer for appellate consideration.  The questions whether new and material evidence had been submitted to reopen claims of entitlement to service connection for right and left knee disorders under any theory of entitlement were REMANDED to the RO for further development.


FINDINGS OF FACT

1.	The Veteran served on active duty from January 1960 to January 1964, and from April 1964 to June 1970. 

2.	On April 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2) (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant.  Id.  In this case, a letter was received from the Veteran in April 2014 stating that "I do not wish to represent myself or have a legal counsel represent me.  I have no intention of any further action."  Subsequently, the Veteran cancelled VA medical examinations that were scheduled in April 2014.  Annotations on the examination cancellation notice indicated that he had withdrawn his claims.  The Board thus finds that the appellant's statement and actions are tantamount to withdrawal of the appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


